By the Court.
As to the debtor, it is immaterial to whom he pays the debt; proyided he is thereby discharged. The parol assignment is good between Lord and Smith to authorize Lord to collect the money and convert it to the payment of the debt due to him from Smith, and Smith can never recover it from him; and St. John being compelled by the executions to pay said debt, must be thereby exonerated. Huffman and Watson afterwards attaching the debt did not alter the situation of it, which before, in equity at least, was the property of Lord; and it would be very unreasonable to take money from one honest creditor, who has a prior right, to give it to another. Besides, Huffman and Watson can have no better right than Smith had at the time of leaving their copies in service, at which timo Smith had no right at all.
This point was determined on a special verdict above forty years ago at Hartford, in the case of Wells v. Pitkin, sheriff. One Josiah Troop was indebted to Chamberlain — assigned to him a note against Amos Bellows and absconded. Wells at the same time had an execution against Troop. Chamberlain recovered a judgment and execution in Troop’s name on the assigned note — put it into an officer’s hands — Wells had his execution renewed and put it into the same officer’s hands, and ordered him to levy it upon the money which he received on the execution that was assigned to Chamberlain, which said officer refused to do and returned said Wells’s execution non est. The action was brought for a, false return. Upon these facts the judgment of the court was — That the defendant was not guilty.
And in the case of Redfield v. Hillhouse, determined at New Haven, August A. D. 1774; which was — Isaac Colton assigned a note against Hull to William Colton, in payment for a horse. William delivered the note; to Hillhouse as an attorney to collect ■— who collected the money. Redfield instituted his suit against Isaac Colton as an absconding debtor, copies Hillhouse, and recovers a judgment against .said Isaac, *158.takes out an execution and bas it returned non est, and then brings bis scire facias against TIillbouse. Question was — Whose was tbe property of tbe money at tbe time of leaving said copy. Judgment of tbe court — Tbat said TIillbouse was not agent and factor to said Isaac, etc. Tbe property of tbe money being in William Colton, tbe assignee.